Citation Nr: 1742624	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for healed comminuted fracture of the 5th right metacarpal, to include residual right hand strain and scars.

2. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder prior to February 24, 2014.

3. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder between February 24, 2014 and January 5, 2016.

4. Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder after January 5, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 2001 to May 2007.  The Veteran served on active duty in the Army from December 2003 to March 2005, which included a deployment to Iraq.

This matter arrives before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2014, the Veteran testified before a Veteran's Law Judge (VLJ).  A transcript of that testimony is of record.  

In July 2014, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for further development.  The AOJ substantially complied with the Board's remand directives; therefore, the Board has the necessary evidence for the decisions found below.   

The Board notes that the VLJ who held the June 2014 hearing is no longer with the Board.  In July 2017, the Veteran was sent a letter that offered him the opportunity to testify before another VLJ.  Per the July 2017 letter, the Veteran waived his opportunity to for another Board hearing because he did not respond in the allotted timeframe.

The Board also notes that the first July 2014 remand directive was designed to determine whether the Veteran wished to pursue total disability due to individual unemployability (TDIU).  On December 16, 2015, the Veteran contacted VA and requested that his TDIU claim be removed from VA consideration.  On March 10, 2016, VA confirmed withdrawal of the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran has had pain in his right hand, but he has demonstrated normal range of motion with the 4th and 5th digits, with x-rays showing arthritis in one minor joint.

2. Prior to February 24, 2014, the Veteran's service-connected PTSD was manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. Beginning February 24, 2014, the competent and credible lay evidence demonstrates that the Veteran's service-connected PTSD was manifested as occupational and social impairment, with deficiencies in most areas, and not as total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for healed comminuted fracture of the 5th right metacarpal, to include residual right hand strain, ankylosis, and scars, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5219,5227, 5230 and 7805 (2016).

2. Prior to February 24, 2014, the criteria for entitlement to an initial rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. From February 24, 2014 onward, the criteria for entitlement to a disability rating of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

4. From February 24, 2014 onward, the criteria for entitlement to a disability rating in excess than 70 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Increased Rating for Healed Comminuted Fracture of the 5th Right Metacarpal, to Include Residual Right Hand Strain and Scars

The Veteran's 5th right metacarpal disability is currently rated as noncompensable.  He contends that throughout the entire appeal his metacarpal disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  

Disability evaluations are determined by the application of a schedule of ratings that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As a preliminary matter, the Board notes that a portion of the July 2014 remand was intended to reveal the involvement of the Veteran's 4th right metacarpal in the disability picture.  The remand sought an explanation for the medically noted sclerotic density associated with the 4th right metacarpal.   

During the resultant May 2016 VA examination, the medical provider commented on the transfixation pins between the 4th and 5th metacarpals, which were used in the October 2010 surgery.  As result of the surgical involvement with the adjacent digit, the AOJ service-connected the 4th right metacarpal, combining it with the evaluation of the 5th metacarpal.  The May 2016 VA examination also noted that the sclerotic density overlying the base of the fourth proximal phalanx was not causing any clinical symptoms.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

The Veteran's disability is rated under DC 5230, limitation of motion of the ring or little finger.  The rating criteria that are applicable to the Veteran's right 5th metacarpal disability are unaffected by whether or not he is right or left-hand dominant.  The only available rating under this Code is a noncompensable rating.  In February 2014, the Veteran demonstrated full range of motion (ROM) in the 4th and 5th digits.  In May 2016, the Veteran demonstrated normal ROM in the 4th and 5th digits.  Regardless of these normal VA examination results, ROM of limitations are not compensable under DC 5230.  Id.  The provisions of 38 C.F.R. § 4.59 do not apply when the applicable Diagnostic Code does not provide a compensable rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  Therefore a compensable rating under DC 5230 is not warranted.  

The Board must consider other potentially applicable Diagnostic Codes.  

Under DC 5219, a 20 disability rating is warranted when there is unfavorable ankylosis of the 4th and 5th digits of the same hand.  DC 5227 contemplates  favorable or unfavorable ankylosis of the ring or little finger.  The only rating available under this DC is noncompensable.  The Veteran retains mobility in his right 4th and 5th digits, by definition he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  At no time during the rating period did the Veteran display unfavorable ankylosis of the 4th or 5th right digits; therefore, application of DC 5219 and 5227 is not warranted. 

Under 38 C.F.R. § 4.118, DC 7804, one or two scars that are unstable or painful are compensable at a 10 percent rating. Three or four unstable or painful scars are compensable at a 20 percent rating.  Five or more unstable or painful scars are compensable at a 30 percent rating.  An unstable scar is one where there is frequent loss of covering of the skin over the scar.

Within the November 2010 VA examination report, the medical provider identified 3 surgical (linear) scars on the right hand.   The right hand scars are each approximately .5 cm long and .2 cm wide.  The scars were not noted as painful during examination, nor did they affect work or activities of daily living.  In addition to being painless in November 2010, none of the scars were identified as unstable.  

Later in the appeal period, the Veteran's scars on his right hand were labeled painless and stable during a February 2014 VA examination.  Toward the end of the appeal period, at a May 2016 VA examination, the Veteran's right hand scars were again labeled stable and painless.  Ultimately, the Board cannot award an initial disability rating under 38 C.F.R. § 4.118, DC 7804 for painful or unstable scars.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent disability rating can be awarded minor joints affected by limitation of motion under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent evaluation is warranted under DC 5003 if there is X-ray evidence of involvement of two or more minor joint groups.  Under DC 5003, a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more minor joint groups and there are occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.  

For the purpose of rating disabilities from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).  The Veteran has painful motion that is noncompensable and also has arthritis.  Although x-rays show arthritis of the 5th metacarpal, there is only involvement of one minor joint.  At the May 2016 VA examination, the examiner stated that the arthritis in the Veteran's right hand did not involve multiple joints of the hand, including the thumb and fingers.  Therefore, DC 5003 is not applicable, as a compensable rating requires involvement of two or more major or minor joints.  

As to rating the Veteran's right little finger disability as an amputation under 38 C.F.R. § 4.71a, DC 5155 or 5156, no VA examiner has assessed functional impairment of a degree that no effective function remains other than that which would be equally well served by an amputation and replacement with prosthesis.  The February 2014 and May 2016 examiners explicitly noted that the Veteran's functioning was not diminished to a degree where amputation was necessary and/or appropriate.  Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his right little finger disability equivalent to an amputation.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's healed comminuted fracture of the right fifth metacarpal with 4th finger status post fixation does not more closely approximate a compensable rating.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  

II. Increased Rating for PTSD

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, DC 9411.

A higher rating of rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A rating of 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

A. Rating in Excess of 30 Percent for PTSD Prior to February 24, 2014

The Veteran seeks entitlement to an initial rating of 30 percent for his service-connected PTSD for the period prior to February 24, 2014.  Based on the preponderance of the evidence for this disability period, the Board concludes that the Veteran's disability picture warrants a 30 percent rating.
 
In his August 2011 disagreement with the AOJ rating decision, the Veteran identified multiple reasons for his belief that he was entitled an higher initial PTSD disability rating.  The Veteran described difficulty concentrating on his clients in the workplace.  He identified a difficulties with short and long term memory.  He described maintenance of social and work relationships as a difficult task because of his PTSD.  He indicated that he had nightmares and deep sadness as a result of the incidents that ultimately led to his PTSD diagnosis.  

The Veteran is indeed competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to identify specific level of his service-connected psychiatric disability according to the appropriate Diagnostic Code and relevant rating criteria, as the record does not show that he has the necessary training, skills, or expertise to make this determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds the records identified below to be more probative than the Veteran's subjective reports of worsened symptomatology.  
In January 2010, the Veteran was seen at VA facility regarding his PTSD symptoms.  The provider noted, "(the Veteran) reported his mood as generally 'happy and social.'"  Sad mood, suicidal ideation, and homicidal ideation were denied by the Veteran during this visit.  He did report sleep difficulties; the Trazodone prescription was not helpful. The Veteran did not report fatigue.  The Veteran did not report nightmares or flashbacks.  The Veteran did report alcohol use, at the rate of multiple drinks twice a week.   Among the risk factors, the provider noted were anxiety, agitation, impulsivity, and poor self-control.  The provider noted a GAF score of 60, indicating moderate symptoms.

In February 2010, the Veteran was seen by his primary care physician.  At that time, the provider indicated the Veteran's active problem was depression.  The Veteran denied suicidal or homicidal ideation.  The depression screen indicated the Veteran was low risk for suicidal behavior. 

In March 2010, the Veteran was seen at VA facility where he reported, "doing good."  The provider noted a diagnosis for depression and assigned a GAF score of 70, indicating mild symptoms.  The Veteran reported cessation of sleeping medications; he also reported socializing with girlfriend and friends.  The Veteran denied delusions, hallucinations, suicidal and homicidal ideation, and pain. The provider noted that the Veteran was less argumentative and irritable.  The provider indicated a continued need for an antidepressant, but would re-evaluate the need before transferring the Veteran's treatment back to the primary care physician. 

In October 2010, the Veteran underwent a VA PTSD examination.  He reported taking medication for his physiatric condition.  He stated that his sleep was very poor.  He reported living with his girlfriend of two years.  On examination he was alert, oriented, and cooperative.  His affect was normal.  His mood was anxious and frequently irritable.  He felt withdrawn and "on edge."  He had daily intrusive thoughts about his stressors.  His speech and thought content were normal.  There was no history of flashbacks.  He had no hallucinations or delusions.  He described hypervigilance.  He denied current suicidal ideation, intent, or plan.  His insight and judgment were fair and adequate.  His GAF score was 55, indicating moderate symptoms.  The examiner diagnosed PTSD and noted that the Veteran struggled with irritability and poor sleep, but was capable of interacting cooperatively with supervisors, co-workers, and the public.  

In October 2011, the Veteran was seen as a walk-in patient at a VA facility for his PTSD symptoms.  The visit was the result of the Veteran struggling with nightmares related to deployment to Iraq.  During this visit the Veteran reported mild depression, but denied feelings of hopelessness, suicidal ideation and/or homicidal ideation.  The Veteran once again reported difficulty sleeping.

In January 2013, the Veteran was seen at a non-VA medical facility.  An Axis I diagnosis of anxiety, not otherwise specified, was noted at that time.  The Veteran's mood was labeled depressed and anxious, but his thought content was within normal limits.  The examiner noted that the Veteran exhibited anxiety-type movements during the evaluation.  

In September 2013, the Veteran was seen at a VA facility regarding his PTSD symptoms.  The psychiatry noted provided, "the Veteran stated he has been struggling with nightmares related to Iraq."  During this visit, the Veteran reported a struggle with depression, anxiety and irritability.  The Veteran denied feelings of hopelessness, suicidal ideation, and/or homicidal ideation.  The Veteran reported ongoing difficulty attaining sleep because of his PTSD.  He also reported that his PTSD symptoms created stress at work. 

In September 2013, the VA provider assigned a GAF score of 55, indicating moderate symptoms, while noting the Veteran was adequately groomed, casually dressed, cooperative, and made good eye contact.  The Veteran's thought process was described as linear, logical, and goal-oriented.  His speech during this evaluation was fluent, nonpressured, relevant and coherent.  The provider labeled the Veteran orientated with full range and appropriate affect.

Based on the foregoing competent and probative evidence, the Board finds that an evaluation in excess of 30 percent is not warranted for the period prior to February 24, 2014.  The Veteran's PTSD symptoms are not of the frequency, severity, or duration such that they produce occupational and social impairment with reduced reliability and productivity.  An increased rating is not warranted because the disability picture does not more nearly approximate the criteria required for the higher evaluation.  38 C.F.R. § 4.7.  

B. Rating in Excess of 50 Percent for PTSD for the Period Between February 24, 2014 and January 5, 2016

The Veteran seeks entitlement to an increased disability rating for PTSD between 
February 24, 2014 and January 5, 2016.  Based on the preponderance of the evidence for this disability period, the Board concludes that the Veteran's disability picture warrants a 70 percent disability rating.

The Veteran underwent a VA examination on February 24, 2014.  The examiner found that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which is contemplated by the 50 percent criteria.  The Vetera reported that he had a son who was two and a half years old and that he had been in jail for domestic violence during the appeal period.  He worked as a mover.  He had problems sleeping.  He had recurrent intrusive thoughts and nightmares.  He avoided stimuli that reminded him of his stressor.  He was irritable.  He had depression, anxiety, suspiciousness, difficulty establishing and maintaining relationships, and suicidal ideation. 

Upon examination, his memory was fair.  He denied hallucinations and no delusions were noted.  He was not suicidal at the examination but reported feeling suicidal in jail. He reported outbursts of anger and difficulty getting along with people.  His insight and judgement were fair.  The examiner defined his level of impairment as "moderate."  

In his June 2014 hearing testimony, the Veteran indicated that he had nightmares "a lot."  The Veteran indicated that he had talked with various people about suicide, because he thought about suicide more than normal people.  He also indicated had to be moved to a different correctional facility in 2012 because of a suicide attempt. (VA contacted the jail on two separate occasions; but, they were unable to supply records without specific dates of treatment.)  The Veteran testified that his PTSD symptoms resulted in a great deal of anxiety and depression.  The Veteran described difficulties with relationships in and out of the workplace, limiting himself to 5 or 10-hour work weeks for two months prior to the Board hearing.  The Veteran testified that his inability to be in crowded places prevented him from finishing his education, because he could not sit in a classroom.  He also indicated that he could not take his three-year-old son to the park because of discomfort with people in public places.

In his June 2014 statement in support of claim, the Veteran revealed panic attacks several times per week.  He described a preoccupation with security, which had him constantly checking door locks.  The Veteran revealed that he gave up his concealed carry permit for weapons because he feared hurting himself or others.  He offered that he suffers from depression, and lost interest in relationships because of outbursts related to PTSD.  The Veteran confided that he had alcohol problems. He also offered that he cannot maintain a job for more than three months or finish school because of PTSD-related outbursts.

The Board has considered the Veteran's self-reported history of symptomatology related to his service-connected PTSD throughout the appeal periods.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. 470.  As his description of PTSD symptomatology has remained consistent during the relevant period, the Board finds that the Veteran's statements are also credible.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD shows that his symptoms are of the frequency, severity, and duration sufficient to produce occupational and social impairment with deficiencies in most areas, and therefore more closely approximate a 70 percent rating.  38 C.F.R. § 4.7 (2016).  

C. Rating in Excess of 70 Percent for PTSD from February 24, 2014

As the Board grants a 70 percent rating effective February 24, 2014 in this decision, it must now consider whether a 100 percent rating is warranted beginning that date.  

Prior to the January 2016 VA examination, the medical and lay evidence of record does not show that the Veteran's PTSD symptoms are of the severity needed to cause total occupational and social impairment.  Although his PTSD severely impacted his occupation, the evidence does not show total occupational impairment.  

The 100 percent criteria contemplate whether the Veteran is a persistent danger to himself or others.  Self-harm and harming others are contemplated as part of the 100 percent criteria.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  One of the Veteran's most predominant symptoms are related to anger, irritability, and outbursts.  While these appear to be severe, they are not frequent or long enough such that there is total occupational and social impairment.  The Veteran is able to engage in social activities such as taking his son to a park, albeit with difficulty.  The Board notes that the Veteran has suicidal ideation, homicidal ideation, and reported that he assaulted his son's mother during the appeal period, resulting in a period of incarceration.  In this case, the Veteran's suicidal ideation does not alone or when combined with his other symptoms, is not of the frequency, severity, or duration such that he has total occupational and social impairment.  The Veteran reported attempting suicide in prison, and that he assaulted his son's mother.  Although he has shown he engages in acts of violence, they are not frequent enough that he can be considered a persistent danger to himself or others.  

In January 2016, the Veteran underwent another VA examination for PTSD.  After the VA provider reviewed VBMS, the Veteran's PTSD diagnosis was reaffirmed at that time.  The noted PTSD symptoms included insomnia, recurrent event recall, and hypervigilance.  Recurrent alcohol use, despite adverse social and medical consequences, was also noted by the VA provider.  Occupational and social impairment with deficiencies in most areas (work, school and family) was also noted.  The VA provider noted reckless and self-destructive behavior along with sleep disturbance.  Ultimately the VA provider associated all of the following with the Veteran's PTSD diagnosis: depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance, including work or a work-like setting, and suicidal ideation.

In February 2016, a VA provider noted that the Veteran presented with mild anxiety and panic, concluding that the current medication was appropriate. At this appointment, the Veteran reported fewer anxiety attacks; but, they were still occurring once or twice per week.

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants a disability rating of 100 percent.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of PTSD symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in determining the actual degree of disability, the medical evidence is more probative of the degree of the Veteran's impairment as the medical professionals have considered the Veteran's competent, credible reports of his symptoms and provided probative analysis based on their experience and training.   

After review of the applicable evidence of record, the Board finds the weight of the competent and probative evidence demonstrates that the Veteran's psychiatric symptomatology is not of the frequency, severity, or duration needed to result in total occupational and social impairment since February 24, 2014.  38 C.F.R. § 4.7.  The preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to an initial compensable rating for healed comminuted fracture of the right fifth metacarpal with 4th finger status post fixation is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD, for the period prior to February 24, 2014, is denied.  

Entitlement to a disability rating of 70 percent for PTSD is granted effective February 24, 2014.  

Entitlement to a disability rating greater than 70 percent for PTSD beginning February 24, 2014, is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


